Citation Nr: 0511349	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  02-04 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder from June 30, 2000?

2.  What evaluation is warranted for diabetes mellitus from 
January 2, 2001?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  

The issue of the initial rating to be assigned for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD) was most recently before the Board of Veterans' 
Appeals (Board) in August 2003, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  While the case remained in 
remand status, the veteran perfected an appeal to the RO's 
rating decision in February 2003 in which service connection 
for diabetes mellitus was established and a 20 percent rating 
was assigned therefor.  

The issue of what rating is for assignment for diabetes 
mellitus from January 2, 2001, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.

On appeal the veteran has raised the issue of entitlement to 
service connection for diabetes.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.  


FINDING OF FACT

From June 30, 2000, to the present, the veteran's PTSD is 
shown to have been productive of not greater than 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  




CONCLUSION OF LAW

From June 30, 2000, to the present, not more than a 30 
percent schedular evaluation is warranted for PTSD.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the issue of the rating to be assigned for 
PTSD was remanded by the Board in June 2003 for additional 
development by the RO, including the conduct of a VA medical 
examination and readjudication of such claim.  Prior to that, 
the Board sent a December 2002 memorandum to its now defunct 
evidence development unit in an attempt to secure certain 
medical records and for other reasons.  The record indicates 
that all of the actions sought by the Board have been 
completed in full as directed.  The only contention to the 
contrary is offered by the veteran's representative, arguing 
that a VA medical examination conducted in May 2004 was 
inadequate on the basis that the examiner relied on data 
compiled at the time of a prior evaluation and that his 
conclusion that PTSD was not more than mild to moderate in 
degree was inconsistent with psychological testing and noted 
complaints.  The undersigned does not concur.  Specifically, 
the May 2004 examination is held to be full and complete, and 
the conclusions set forth in the evaluation report are 
consistent with the examination findings obtained at that 
time.  As such, there is no basis for a further remand of 
this issue in order to satisfy the previously set forth 
directives for evidentiary development.  See Stegall v. West, 
11 Vet.App. 268, 270-71 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA), became law 
in November 2000, subsequent to the initiation of the 
veteran's claim for service connection for PTSD.  The VCAA 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Initial notice of the VCAA was furnished to the 
veteran through the RO's April 2001.  Following that letter 
service connection for PTSD was granted, and under VA General 
Counsel's binding precedential opinion in VAOPGCPREC 8-2003, 
69 Fed. Reg. 25180 (2004), no further notice is required.  
Hence, VA's duty to notify the appellant under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, VA has expended 
much time and effort in ensuring that all pertinent records 
relating to the veteran's treatment have been obtained and 
made a part of his claims folder.  In addition, the veteran 
has been afforded multiple VA examinations during the course 
of the instant appeal.  The veteran through his 
representative offers argument to the effect that this case 
should again be remanded because of an alleged change for the 
worse of his PTSD since his most recent VA examination in May 
2004.  The Board rejects that argument on the basis that the 
clinical record does not indicate a change in the severity of 
his PTSD as alleged.  Simply put, there is no indication of 
increased inpatient or outpatient treatment since May 2004 or 
objective indications of a change for the worse.  On the 
basis of the foregoing, VA's duty-to-assist obligation has 
been fully met in this instance.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, while the initial RO adjudication of the 
veteran's entitlement to service connection for PTSD did not 
precede the enactment of the VCAA, full notice of the VCAA 
followed at a later point and the claim was then 
readjudicated, with notice to the veteran, as provided by 
Pelegrini.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran-appellant.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The regulations pertaining to rating psychiatric 
disabilities, in effect on and after November 7, 1996, are 
found in 38 C.F.R. § 4.130 and are set forth in pertinent 
part, as follows:

General Rating Formula for Mental Disorders:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships...........50 percent 

Occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, 
recent events)............30 percent 

38 C.F.R. § 4.130, Diagnostic Code 9411.

Service connection for PTSD was established in a June 2001 
rating decision, and a 10 percent rating was assigned under 
38 C.F.R. § 4.130, Diagnostic Code 9411, effective from June 
30, 2000.  Such rating was increased to 30 percent, effective 
from June 30, 2000, in a March 2002 rating decision.  

The veteran by means of a notice of disagreement filed in 
October 2001 challenged the disability rating initially 
assigned in the June 2001 rating decision.  As such, there is 
presented an "original claim" as contemplated by Fenderson 
v. West, 12 Vet.App. 119 (1999) (at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found), as 
opposed to a claim for an "increased rating."  It is 
apparent that the RO has not specifically considered this 
matter in light of Fenderson, thus presenting the question of 
whether consideration of the merits of the claim presented 
pursuant to Fenderson would result in any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Under the circumstances of this case, Fenderson provides a 
greater scope of review and it cannot reasonably be found 
that prejudice would result to the veteran were the Board to 
review the merits of the claim presented under that holding.  

The record reflects that the veteran made application for 
disability benefits from the Social Security Administration 
(SSA) in September 1998 on the basis of disorders other than 
PTSD.  SSA benefits were awarded the veteran later in 1998, 
effective from April 1998, on the basis of chronic ischemic 
heart disease with angina and chronic pulmonary 
insufficiency.  

VA outpatient treatment is shown, beginning in 2000, which 
primarily entailed attendance at meeting with a PTSD group.  
An entry in January 2001 showed him to be mildly depressed; 
he reported having an occasional nightmare, but felt that he 
was basically in pretty good control.  In August 2001, he 
reported a decrease in agitation and impulsivity with use of 
Celexa.  The veteran did not endorse suicidal or homicidal 
ideation.  In November 2001, an attending physician noted 
that the veteran's mood was stable and there had been a 
reduction in his hypervigilance.  Further participation in 
his PTSD group is thereafter indicated; however, a notation 
of his attending psychiatrist in April 2003 indicates that 
the veteran had missed many appointments and had not 
rescheduled, with the last psychiatry examination noted to 
have been conducted in September 2002.  

A February 2001 PTSD examination yielded a diagnosis of 
chronic, mild to moderate PTSD.  At that time, a Global 
Assessment of Functioning (GAF) Scale score of 65 was 
assigned due to PTSD alone, with such score indicating the 
existence of mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

At a February 2002 VA examination the appellant was noted to 
be alert, goal directed, relevant, coherent and organized.  
His affect was blunted and mood depressed.  He complained of 
nightmares, emotional numbing, social withdraw, 
hypervigilence, intrusive thoughts, and avoiding reminders 
about Vietnam.  Mental status examination revealed intact 
memory and intellectual functioning.  There were no major 
impediments affecting insight or judgment.  The veteran was 
also noted to suffer from a dysthymic disorder due to 
multiple medical problems, as well as alcohol dependence. 

Received by the RO in April 2002 were two lay statements, one 
from the fiancé of the veteran's son who was acting as the 
veteran's caregiver, and the other from the Chef DeGare of 
Voiture 18 of Smithfield, Pennsylvania, with whom the veteran 
had been affiliated.  The former indicated that the veteran 
was in need of constant care, and that he was bothered by a 
poor memory and a desire to be isolated from others.  The 
latter reported that the veteran had previously served as a 
correspondent and club steward and that he was asked to leave 
those positions due to attitude and behavior problems and an 
inability to continue to perform the duties of each position.  

A PTSD examination was undertaken by VA in May 2004.  Such 
evaluation culminated in entry of pertinent diagnoses of 
PTSD, chronic, mild to moderate; and a dysthymic disorder, 
secondary to medical problems, unrelated to PTSD.  A GAF 
score of 60, due to PTSD alone, was assigned, with such score 
representing the existence of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
In the opinion of the examiner, the veteran's symptoms were 
consistent with those set forth at the time of the previous 
examination, with there being no evidence that his symptoms 
had worsened.  It was also noted that the veteran had dropped 
out of treatment for PTSD about one-and-one-half years prior 
thereto.  Some minor problems with financial mismanagement 
were noted to be remedied by utilizing automatic debit 
procedures.  Although the veteran was not found to be 
employable, such was the result of his medical problems as 
opposed to his PTSD.  Mental status examination revealed no 
evidence of suicidal or homicidal ideation, and no auditory 
or visual hallucinations.  Speech, rhythm and rate were 
within normal limits, and no impairment of communication was 
otherwise noted.

The foregoing data fail to denote the existence of more than 
an occupational and social impairment, due to the veteran's 
PTSD, with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  His PTSD is not demonstrated to be productive of a 
greater degree of occupational and social impairment, such 
that a schedular rating in excess of 30 percent is for 
assignment under Diagnostic Code 9411.  In this regard, it is 
not shown that the resulting social and industrial impairment 
has reduced his reliability and productivity to such an 
extent as to warrant the assignment of the next higher 
rating.  Throughout the period from June 2000 to the present, 
separate VA examiners have indicated that the veteran's PTSD 
is not more than moderately disabling and the assigned GAF 
scores are not reflective of a level of severity of the 
veteran's PTSD warranting the assignment of more than a 30 
percent rating.  There likewise is absent from the record 
evidence indicating a fluctuating level of severity of the 
veteran's PTSD from June 2000 to the present, such as might 
warrant the assignment of staged ratings under Fenderson.  

Moreover, the record does not identify evidence of such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships

To this extent, the veteran's allegations that his PTSD is 
more disabling than is reflected by the assigned 30 percent 
rating are not persuasive.  As a preponderance of the 
evidence is against the claim for initial rating, denial of 
the benefit sought is in order.  38 U.S.C.A. § 5107(b).

ORDER

A schedular rating in excess of 30 percent for PTSD from June 
30, 2000, to the present, is not warranted, and to that 
extent, the appeal is denied.  


REMAND

Regarding the issue of the initial rating to be assigned for 
diabetes mellitus, it is evident that VA has failed to 
provide satisfactory notice of the VCAA to the veteran.  
Specifically, no VCAA letter was ever furnished the veteran 
either as his entitlement to service connection for diabetes 
mellitus or to the downstream issue addressing the initial 
rating to be assigned.  Remand is required to permit the 
veteran to receive full and complete notice of the VCAA.  38 
U.S.C.A. § 5103 (West 2002).

Further evidentiary development is likewise found to be in 
order.  As indicated by the representative, the question of 
whether the veteran's activities are regulated as a result of 
his diabetes mellitus was not specifically addressed by the 
VA examiner who evaluated the appellant in September 2003.  
Further assessment of the nature and severity of such 
disorder, with particular attention to the regulation of 
activities question, is deemed advisable in this instance.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159, the veteran must be advised in 
writing of what information and evidence 
is still needed to substantiate his claim 
as to what rating is for assignment for 
diabetes mellitus from January 2, 2001.  
The veteran must be notified what 
specific portion of any necessary 
evidence VA will secure, and what 
specific portion he himself must submit.  
The RO must advise the veteran to submit 
all pertinent evidence not already on 
file that is held in his possession.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, if he provides sufficient 
identifying information and written 
authorization.  

2.  Thereafter, the veteran is to be 
afforded a VA medical examination for the 
evaluation of the nature and severity of 
his diabetes mellitus.  The claims folder 
in its entirety must be made available to 
the examiner for review.  Such 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  Any use of insulin, diet 
restrictions, and whether and to what 
extent the veteran's activities are 
regulated by a physician because of 
diabetes mellitus, must be fully 
delineated.  All applicable diagnoses 
must be fully set forth.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full, and 
specifically, that the examination report 
is complete.  If any development is 
incomplete, appropriate corrective action 
must be taken.  

4.  Lastly, the RO must prepare a new 
rating decision and readjudicate the 
question what rating is for assignment 
for diabetes mellitus from January 2, 
2001, based all of the evidence of record 
and all governing legal authority, 
including the VCAA, its implementing 
regulations, and the jurisprudence 
interpretive thereof.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


